Case 6:20-cv-00902-ADA Document 9-8 Filed 11/25/20 Page 1 of 3




                EXHIBIT F
                  Case 6:20-cv-00902-ADA Document 9-8 Filed 11/25/20 Page 2 of 3

Contact
                                   Aaron Garvey
www.linkedin.com/in/aaron-         Head of Finance at Brazos Licensing and Development
garvey-625681a4 (LinkedIn)         New York

Top Skills                         Summary
Hedge Funds
                                   Creating financial solutions designed to deploy, enforce, and protect
Capital Markets
                                   patent assets.
Derivatives



                                   Experience
                                   Argos IP Advisors
                                   Partner
                                   April 2019 - Present (1 year 8 months)
                                   New York, NY

                                   Specialists in financial services innovation for patent assets


                                   Brazos Licensing and Development
                                   Head of Finance
                                   August 2017 - Present (3 years 4 months)
                                   Waco, Texas, United States


                                   Macro Portfolio Manager
                                   Seeking New Opportunities
                                   January 2017 - August 2017 (8 months)


                                   Marinus Capital
                                   Macro Portfolio Manager
                                   May 2015 - November 2016 (1 year 7 months)
                                   Darien, CT


                                   Davy Capital
                                   Macro Portfolio Manager
                                   2014 - 2014 (less than a year)


                                   Brevan Howard
                                   Senior Portfolio Manager
                                   2013 - 2014 (1 year)


                                   MKP Capital Management, L.L.C.
                                                                       Page 1 of 2
Case 6:20-cv-00902-ADA Document 9-8 Filed 11/25/20 Page 3 of 3

                 16 years

                 Senior Portfolio Manager
                 2003 - 2012 (9 years)


                 Portfolio Manager
                 2000 - 2003 (3 years)


                 Associate Portfolio Manager
                 1996 - 2000 (4 years)




                 Education
                 Amherst College
                 Bachelor's Degree




                                               Page 2 of 2
